                                           Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       INFECTOLAB AMERICAS LLC, et al.,                 Case No. 20-cv-03318-VKD
                                                        Plaintiffs,
                                   9
                                                                                            ORDER GRANTING DEFENDANT'S
                                                 v.                                         MOTION TO DISMISS FIRST
                                  10
                                                                                            AMENDED COMPLAINT
                                  11       ARMINLABS GmbH,
                                                                                            Re: Dkt. No. 22
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs Infectolab Americas LLC (“Infectolab”) and IGeneX, Inc. (“IGeneX”) filed this

                                  15   action alleging violation of the Lanham Act, 41 U.S.C. § 1125(a)(1), and asserting several state

                                  16   law claims for relief. Pursuant to stipulation (Dkt. No. 19), plaintiffs filed a First Amended

                                  17   Complaint (“FAC”), the operative pleading (Dkt. No. 20).

                                  18           Defendant ArminLabs GmbH (“ArminLabs”) now moves pursuant to Rule 12(b)(6) to

                                  19   dismiss three claims asserted only by Infectolab for intentional and negligent interference with

                                  20   prospective economic advantage and tortious interference with contract. Infectolab concedes the

                                  21   motion with respect to its claim for negligent interference with prospective economic advantage,

                                  22   but otherwise opposes ArminLabs’s motion. Upon consideration of the moving and responding

                                  23   papers, as well as the arguments presented at the January 26, 2021 hearing, the Court grants

                                  24   ArminLabs’s motion to dismiss with leave to amend.1

                                  25

                                  26
                                  27   1
                                        All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28   adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 11, 17.
                                            Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 2 of 12




                                   1   I.       BACKGROUND

                                   2            According to the FAC, Infectolab provides comprehensive laboratory testing for tick-borne

                                   3   infections and assists health care providers in diagnosing tick-borne diseases. Dkt. No. 20 ¶ 1.

                                   4   The FAC alleges that IGeneX also provides comprehensive laboratory testing services in the

                                   5   United States for tick-borne diseases. Id. ¶¶ 2, 17. ArminLabs, located in Augsburg, Germany, is

                                   6   alleged to be a competitor of Infectolab and IGeneX that provides diagnostic and testing services

                                   7   for tick-borne diseases. Id. ¶¶ 3, 7, 23.

                                   8            The FAC alleges that Infectolab “has for years had the right to be the exclusive United

                                   9   States partner for various antigens and reagents (the ‘Products’) used to diagnose tickborne

                                  10   diseases developed by Autoimmun Diagnostika GmbH (‘AID’), a German manufacturer.” Id.

                                  11   ¶ 13. Further, Infectolab alleges that “[t]his understanding was reaffirmed” in a February 26, 2020

                                  12   “Exclusive Supply Agreement” (“Agreement”), a copy of which is appended to the FAC. Id.
Northern District of California
 United States District Court




                                  13   According to the FAC, the Agreement “precludes the sale of the Products to any other third party

                                  14   who will ‘directly or indirectly’ use the Products to serve customers in the United States.” Id.

                                  15   Infectolab claims that ArminLabs markets its testing services to customers in the United States,

                                  16   without proper compliance with federal regulations, and in violation of Infectolab’s rights under

                                  17   the Agreement. Id. ¶¶ 3, 19-30. Relevant to the claims at issue in the present motion to dismiss,

                                  18   Infectolab alleges that ArminLabs markets its services and distributes blood test kits to physicians

                                  19   and patients in the United States, and sends drawn blood samples to its laboratory in Germany for

                                  20   testing, “us[ing] the Products to test the blood for various tick-borne illnesses.” Id. ¶¶ 3, 22-23.

                                  21            As noted, Infectolab agrees that its claim for negligent interference with prospective

                                  22   economic advantage should be dismissed without leave to amend. As for the claims for

                                  23   intentional interference with prospective economic advantage and tortious interference with

                                  24   contract, ArminLabs moves to dismiss pursuant to Rule 12(b)(6), arguing that both claims are

                                  25   based on a mischaracterization of the Agreement, as well as unsupported conclusory allegations.

                                  26   For the reasons discussed below, the Court grants ArminLabs’s motion to dismiss with leave to

                                  27   amend.

                                  28
                                                                                          2
                                             Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 3 of 12




                                   1   II.      LEGAL STANDARD

                                   2            A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) tests the legal

                                   3   sufficiency of the claims in the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                   4   Dismissal is appropriate where there is no cognizable legal theory or an absence of sufficient facts

                                   5   alleged to support a cognizable legal theory. Id. (citing Balistreri v. Pacifica Police Dep’t, 901

                                   6   F.2d 696, 699 (9th Cir. 1990)). In such a motion, all material allegations in the complaint must be

                                   7   taken as true and construed in the light most favorable to the claimant. Id.

                                   8            However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

                                   9   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover,

                                  10   “the court is not required to accept legal conclusions cast in the form of factual allegations if those

                                  11   conclusions cannot reasonably be drawn from the facts alleged.” Clegg v. Cult Awareness

                                  12   Network, 18 F.3d 752, 754-55 (9th Cir. 1994).
Northern District of California
 United States District Court




                                  13            Rule 8(a)(2) requires only “a short and plain statement of the claim showing that the

                                  14   pleader is entitled to relief.” This means that the “[f]actual allegations must be enough to raise a

                                  15   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

                                  16   (2007) (citations omitted). However, only plausible claims for relief will survive a motion to

                                  17   dismiss. Iqbal, 556 U.S. at 679. A claim is plausible if its factual content permits the court to

                                  18   draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. A plaintiff

                                  19   does not have to provide detailed facts, but the pleading must include “more than an unadorned,

                                  20   the-defendant-unlawfully-harmed-me accusation.” Id. at 678.

                                  21            Documents appended to or incorporated into the complaint or which properly are the

                                  22   subject of judicial notice may be considered along with the complaint when deciding a Rule

                                  23   12(b)(6) motion. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).2

                                  24   III.     DISCUSSION
                                  25            A.     Terms of the Agreement
                                  26            As an initial matter, ArminLabs argues that Infectolab’s claims are not plausibly alleged

                                  27
                                       2
                                  28    In resolving the present motion, the Court finds it unnecessary to consider materials submitted by
                                       ArminLabs for judicial notice.
                                                                                        3
                                          Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 4 of 12




                                   1   because they are based on allegations that are inconsistent with the terms of the Agreement.

                                   2   ArminLabs contends that those allegations need not be accepted as true. See Sprewell v. Golden

                                   3   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (stating that on a Rule 12(b)(6) motion, “[t]he

                                   4   court need not . . . accept as true allegations that contradict matters properly subject to judicial

                                   5   notice or by exhibit.”); see also Nguyen v. Bank of America, N.A., 563 F. Appx. 558 (9th Cir.

                                   6   2014) (stating that “when an exhibit to a complaint is inconsistent with the complaint’s

                                   7   allegations, the exhibit controls.”). Infectolab maintains that its allegations are consistent with the

                                   8   Agreement. However, even if the Agreement may be subject to more than one interpretation,

                                   9   Infectolab argues that the scope and meaning of the Agreement’s terms present “mixed questions

                                  10   of fact and law that cannot be properly determined at this stage in the proceedings; such issues are

                                  11   more appropriately addressed on a motion for summary judgment.” Beatty v. Tribune Media

                                  12   Services, Inc., No. CV 05-03938 DDP (SSx), 2005 WL 6132339, at *4 (C.D. Cal. Aug. 10, 2005).
Northern District of California
 United States District Court




                                  13          The parties’ arguments focus on section 2.01 of the Agreement, which provides:

                                  14
                                                      2. APPOINTMENT OF INFECTOLAB AS EXLCUSIVE
                                  15                  CUSTOMER
                                  16                  2.01 Relationship. Subject to the terms and conditions of this
                                                      Agreement, Manufacturer [AID] hereby appoints Customer
                                  17                  [Infectolab] as its exclusive customer of the Products in the Territory
                                                      during the Term, and Customer hereby accepts such appointment
                                  18                  (hereinafter the Subject to the terms and conditions of this Agreement,
                                                      Customer shall have the sole right to use the Products in the Territory,
                                  19                  and Manufacturer may not sell the Products to any third party, directly
                                                      or indirectly. Except, Manufacturer can sell Products to other third
                                  20                  parties exclusively for research studies and FDA approval studies.
                                  21   Dkt. No. 20-1 at 3. The term “Products” refers to specific products listed in Schedule A to the

                                  22   Agreement. Id. at 2, 9. The term “Territory” is defined as “the states and territories of the United

                                  23   States of America.” Id. at 3. The Agreement is fully integrated, with an initial term of five years

                                  24   from the February 26, 2020 effective date. Id. at 4, 7. In a clause beginning with the word

                                  25   “Whereas” and appearing at the end of the Agreement just above the signatures of AID’s and

                                  26   Infectolab’s representatives, the Agreement states that Infectolab “has been the exclusive customer

                                  27

                                  28
                                                                                          4
                                            Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 5 of 12




                                   1   of [AID]’s Products (as such terms are defined below) since 13th of June 2018.”3 Dkt. No. 20-1 at

                                   2   7.

                                   3           ArminLabs takes issue with a number of purported inconsistencies between the FAC’s

                                   4   allegations and the Agreement’s terms. See Dkt. No. 22 at 7-8. For present purposes, the Court

                                   5   focuses on the key allegations that ArminLabs contends are contradicted by section 2.01 of the

                                   6   Agreement. Here, ArminLabs argues that while the FAC alleges that the Agreement prohibits a

                                   7   third party, including ArminLabs, from using the Products “directly or indirectly” in the United

                                   8   States (see Dkt. No. 20 ¶¶ 13, 19, 40, 79), the Agreement does not say anything about a third

                                   9   party’s use of the Products “directly or indirectly” in the United States. As noted above, section

                                  10   2.01 of the Agreement contains two clauses, one of which grants Infectolab “the sole right to use

                                  11   the Products in the Territory,” and the other which prohibits AID from selling the Products

                                  12   “directly or indirectly” to any third party, except for “research studies and FDA approval studies.”
Northern District of California
 United States District Court




                                  13   Dkt. No. 20-1 at 3. At the motion hearing, Infectolab acknowledged that section 2.01, on its face,

                                  14   says that AID is prohibited from selling the Products “directly or indirectly.” Infectolab

                                  15   nevertheless maintains that if the Agreement is considered as a whole, section 2.01 means that

                                  16   AID cannot sell Products to any third party for use directly or indirectly in the United States.

                                  17   ArminLabs argues that because this matter is not before the Court on a claim for breach of

                                  18   contract, no contract interpretation is necessary; and, in ArminLabs’s view, section 2.01

                                  19   unambiguously does not prohibit a third party’s use of Products at all. Yet both sides seem to

                                  20   acknowledge that the Agreement generally, and section 2.01 in particular, is not a model of clarity.

                                  21   And inasmuch as each side’s competing interpretation of the Agreement’s terms pertain to the

                                  22   merits of Infectolab’s claims that ArminLabs is interfering with Infectolab’s rights under the

                                  23   Agreement, the Court does not find it appropriate to decide that question on a Rule 12(b)(6)

                                  24   motion.

                                  25           However, even if the Court were to credit Infectolab’s proffered interpretation of the

                                  26   Agreement, ArminLabs argues, persuasively, that the FAC’s allegations are deficient for another

                                  27

                                  28
                                       3
                                        Other clauses beginning with “Whereas” appear at the beginning of the Agreement, and as
                                       discussed, the definition of the term “Products” also appears earlier in the Agreement.
                                                                                         5
                                          Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 6 of 12




                                   1   reason: the FAC does not provide a factual basis for conclusory allegations that ArminLabs uses

                                   2   the reagents and antigens, i.e., the Products, developed by AID. In its papers Infectolab argued

                                   3   that it is “obviously implicit” from the FAC’s allegations that ArminLabs “provides services to

                                   4   United States residents ‘using’ the Products.” Dkt. No. 36 at 4. The FAC, however, does not

                                   5   allege that ArminLabs obtains Products from AID or any facts giving rise to a plausible inference

                                   6   that ArminLabs uses the Products to service customers in the United States. Given Infectolab’s

                                   7   central premise that ArminLabs somehow interfered with its rights or relationship(s) that may be

                                   8   evidenced by the Agreement, Infectolab cannot simply leave such matters to inference. At oral

                                   9   argument, Infectolab represented that it does have additional facts that may be asserted in an

                                  10   amended pleading to address these issues. For the reasons discussed, the Court finds that

                                  11   amendment is warranted to clarify what specific conduct by ArminLabs interferes with which

                                  12   provisions of the Agreement, and how such conduct interferes with Infectolab’s rights.
Northern District of California
 United States District Court




                                  13          B.      Intentional Interference with Prospective Economic Advantage
                                  14          To plead a claim for intentional interference with prospective economic advantage,

                                  15   Infectolab must allege (1) an economic relationship between Infectolab and some third party, with

                                  16   the probability of future economic benefit to Infectolab; (2) ArminLabs’s knowledge of the

                                  17   relationship; (3) intentional acts by ArminLabs designed to disrupt the relationship; (4) actual

                                  18   disruption of the relationship; and (5) economic harm to Infectolab proximately caused by the acts

                                  19   of ArminLabs. Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1153 (2003).

                                  20   Additionally, the third element requires Infectolab to “plead intentional wrongful acts on the part

                                  21   of the defendant designed to disrupt the relationship,” and those wrongful acts must be separate

                                  22   and apart from the interference itself. Id. at 1154. “The tort of interference with prospective

                                  23   economic advantage does not require proof of a legally binding contract[.]” Milne Emp. Ass’n v.

                                  24   Sun Carriers, 960 F.2d 1401, 1411 (9th Cir. 1991). “‘The chief practical distinction between

                                  25   interference with contract and interference with prospective economic advantage is that a broader

                                  26   range of privilege to interfere is recognized when the relationship or economic advantage

                                  27   interfered with is only prospective.’” AlterG, Inc. v. Boost Treadmills LLC, 388 F. Supp. 3d 1133,

                                  28   1151 (N.D. Cal. 2019) (quoting Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118,
                                                                                         6
                                           Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 7 of 12




                                   1   1126 (1990)). Even so, California law precludes recovery for overly speculative claims by

                                   2   “requir[ing] ‘proof that it is reasonably probable that the lost economic advantage would have

                                   3   been realized but for the defendant’s interference.’” Transcription Commc’ns Corp. v. John Muir

                                   4   Health, No. C 08-4418 TEH, 2009 WL 666943, at *10 (N.D. Cal. Mar. 13, 2009) (quoting Youst

                                   5   v. Longo, 43 Cal. 3d 64, 71 (1987)); see also AlterG, Inc., 388 F. Supp. 3d at 1151 (same).

                                   6          ArminLabs contends that Infectolab has not pled sufficient facts to support any element of

                                   7   its claim for intentional interference with prospective economic advantage. With respect to the

                                   8   first element, ArminLabs argues that the FAC’s allegations are too vague and conclusory to

                                   9   support the existence of an economic relationship with the probability of future economic benefit

                                  10   to Infectolab. Contending that the temporal scope of Infectolab’s claim is unclear, ArminLabs

                                  11   expresses uncertainty whether the claim is based on the Agreement itself, or on the relationship

                                  12   allegedly existing prior to February 26, 2020 whereby Infectolab says that “for years” it had the
Northern District of California
 United States District Court




                                  13   “right to be the exclusive United States partner” for the Products. See Dkt. No. 20 ¶ 13. At oral

                                  14   argument, ArminLabs also noted that while Infectolab seems to claim interference based on

                                  15   Infectolab’s relationship with AID, Infectolab’s alleged harm appears to be based on the disruption

                                  16   to Infectolab’s purported customer relationships.4 The FAC alleges that Infectolab and AID

                                  17   entered into the Agreement, which purportedly reaffirmed a prior understanding between them.

                                  18   Infectolab has appended a copy of the entire Agreement to the FAC, and as discussed above the

                                  19   Agreement recites that Infectolab “has been the exclusive customer of [AID]’s Products . . . since

                                  20   13th of June 2018.” Dkt. No. 20-1 at 7. These allegations give rise to a reasonable inference of an

                                  21   economic relationship between Infectolab and AID, with the probability of future economic

                                  22   benefit to Infectolab based on its “sole right to use the Products” the United States. Dkt. No. 20

                                  23   ¶¶ 64, 65, 79; Dkt. No. 20-1 at 3. However, to the extent the FAC suggests that this claim is based

                                  24   on ArminLabs’s alleged interference with some other relationship, i.e., “Infectolab’s relationships

                                  25

                                  26
                                       4
                                         Additionally, ArminLabs questions Infectolab’s use of the term “United States partner,” the
                                       meaning of the term “exclusive customer” appearing in the Agreement, and whether any
                                  27   relationship prior to the Agreement’s February 26, 2020 effective date may have belonged to
                                       Infectolab’s parent company, Infectolab GmbH, which is not a party to this action. Such matters,
                                  28   however, go beyond the sufficiency of the pleadings, and the Court does not address those
                                       arguments here.
                                                                                       7
                                          Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 8 of 12




                                   1   with potential customers” (Dkt. No. 20 ¶ 43), for the reasons discussed below the FAC’s

                                   2   allegations need to be clarified on amendment.

                                   3          As for the remaining elements of a claim for intentional interference with economic

                                   4   advantage, Infectolab has not alleged sufficient facts supporting a plausible claim for relief. With

                                   5   respect to the second element, knowledge of an injured party’s identity or name is not a

                                   6   prerequisite for recovery for intentional interference with prospective economic advantage.

                                   7   Ramona Manor Convalescent Hosp. v. Care Enters., 177 Cal. App. 3d 1120, 1133 (1986); see

                                   8   also Altera Corp. v. Clear Logic, Inc., 424 F.3d 1079, 1092 (9th Cir. 2005 (stating that for a claim

                                   9   for interference with contractual relations, “[w]hen the defendant performs the act that causes the

                                  10   interference, the defendant need not know exactly who is a party to the contract, so long as he

                                  11   knows he is interfering with a contractual relationship.”). Nevertheless, Infectolab’s allegations

                                  12   regarding ArminLabs’s knowledge of the relationship between Infectolab and AID are entirely
Northern District of California
 United States District Court




                                  13   conclusory. See, e.g., Dkt. No. 20 ¶ 41 (“With full knowledge of that relationship, Defendant has

                                  14   intentionally engaged in the above scheme to use the Products to serve customers in the United

                                  15   States.”), ¶ 68 (“Defendant knew of Infectolab’s contractual rights . . .”). Infectolabs contends that

                                  16   the requisite knowledge may reasonably be inferred from the FAC’s allegations that ArminLabs

                                  17   had “prior dealings with Infectolab” and ArminLabs’s “status as a competitor in the industry.”

                                  18   Dkt. No. 20 ¶ 80; see also ¶¶ 1, 3, 13, 19. At the motion hearing, Infectolab also argued that it has

                                  19   alleged substantive facts concerning a years-long business relationship between Dr. Schwarzbach

                                  20   (ArminLabs’s founder) and Dr. Carsten Nicolaus (Infectolab’s founder). However, the FAC

                                  21   contains only a single conclusory allegation that Dr. Schwarzbach started ArminLabs “[a]fter

                                  22   working with Dr. Carsten Nicolaus.” Id. ¶ 18. These highly generalized allegations are

                                  23   insufficient to plausibly establish ArminLab’s knowledge of the relationship between Infectolab

                                  24   and AID. See, e.g., Go Daddy Operating Company, LLC v. Ghaznavi, No. 17-cv-06545-PJH,

                                  25   2018 WL 1091257, at *10 (N.D. Cal. Feb. 28, 2018) (finding allegations that defendants queried a

                                  26   public database were insufficient to plead defendants’ knowledge of plaintiff’s customer

                                  27   relationships); GSI Tech. v. United Memories, Inc., No. 5:13-cv-01081-PSG, 2014 WL 1572358,

                                  28   at *7 (N.D. Cal. Apr. 18, 2014) (concluding that allegations that the defendant, “as an industry
                                                                                         8
                                          Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 9 of 12




                                   1   participant,” knew that non-compete agreements “are common” was not sufficient to support

                                   2   defendant’s knowledge); Trindade v. Reach Media Group, LLC, No. 12-cv-04759-PSG, 2013 WL

                                   3   3977034, at *15 (N.D. Cal. July 31, 2013) (finding that allegations that defendant was “aware of

                                   4   [plaintiff]’s strong reputation in the advertising industry” and the existence of [the multiple

                                   5   contractual relations with customers]” insufficient to establish knowledge). Moreover, to the

                                   6   extent Infectolab’s claim is based on knowledge of the Agreement with AID (see Dkt. No. 20 ¶

                                   7   65), the FAC does not contain facts plausibly alleging ArminLabs’s knowledge of that contract,

                                   8   where the Agreement itself contains a confidentiality clause prohibiting Infectolab and AID from

                                   9   disclosing the terms or the existence of the contract. Dkt. No. 20-1 at 1.

                                  10           Having failed to sufficiently allege ArminLabs’s knowledge of any economic relationship,

                                  11   Infectolab also fails to allege ArminLabs’s intent to disrupt any such relationship. Trindade, 2013

                                  12   WL 3977034 at *16. Additionally, to the extent Infectolab’s claim rests on its contention that
Northern District of California
 United States District Court




                                  13   ArminLabs wrongfully used the Products, for the reasons discussed above the FAC’s allegations

                                  14   are insufficient to state a plausible claim for relief.

                                  15           Infectolab also does not allege sufficient facts supporting the actual disruption of an

                                  16   economic relationship or the harm to Infectolab proximately caused by ArminLabs’s conduct. The

                                  17   FAC alleges, in conclusory fashion, that ArminLabs “has caused breach or disruption of [the

                                  18   Agreement] and resulted in damages to Infectolab” and that ArminLabs’s conduct “constitutes an

                                  19   injurious interference with Infectolab’s prospective business advantage” based on its “existing and

                                  20   prospective business relationship with AID[.]” Dkt. No. 20 ¶¶ 42, 64, 66. However, Infectolab

                                  21   does not allege sufficient facts demonstrating how its relationship with AID (contractual or

                                  22   otherwise) has been affected, if at all, to Infectolab’s economic detriment. Indeed, the FAC

                                  23   indicates that Infectolab continues to enjoy an ongoing business relationship with AID. See, e.g.,

                                  24   AlterG, Inc., 388 F. Supp. 3d at 1151-52 (concluding that the plaintiff failed to allege actual

                                  25   disruption or harm where it had an ongoing contract with the third party).

                                  26           Emphasizing that it “is the exclusive entity that may use the Products to offer services to

                                  27   United States customers,” Infectolab argues that it has sufficiently alleged that it suffered financial

                                  28   losses as a result of ArminLabs’s conduct, namely that “it has been—and will continue to be—
                                                                                            9
                                         Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 10 of 12




                                   1   unable to enjoy the fruits of its exclusive Agreement with AID and that it has suffered economic

                                   2   harm as a result.” Dkt. No. 36 at 9. Infectolab correctly notes that courts have not required a

                                   3   plaintiff to plead the specific identity of lost customers and that, for claims of interference with

                                   4   contractual relationships, it may suffice for a plaintiff to plead that the defendant’s conduct made

                                   5   the plaintiff’s contract performance more expensive or more difficult. See Park Miller, LLC v.

                                   6   Durham Group, Ltd., No. 19-cv-04185-WHO, 2020 WL 1955652, at * (N.D. Cal. Apr. 23, 2020)

                                   7   (finding that plaintiff stated a claim for interference with contractual relations where plaintiff

                                   8   alleged that defendant’s conduct made plaintiff’s contract performance more expensive and

                                   9   difficult, leading to the loss of at least six clients); Storm Mfg. Group Inc. v. Weather Tec Corp.,

                                  10   No. CV 12–10849(CAS) (FFMx), 2013 WL 5352698, at *7-*8 (C.D. Cal. Sept. 23, 2013) (finding

                                  11   that plaintiff stated a claim for intentional interference with prospective economic advantage

                                  12   where the plaintiff alleged that defendant’s conduct led to the loss of existing relationships with
Northern District of California
 United States District Court




                                  13   various customers and distributors, and did not merely allege interference with plaintiff’s

                                  14   relationship with the general market). Infectolab, however, has not alleged facts supporting its

                                  15   claims of lost sales, and has not even alleged that its sales have decreased. Nor has Infectolab

                                  16   alleged facts demonstrating that ArminLabs’s conduct has made Infectolab’s contractual

                                  17   performance more difficult or expensive. Instead, Infectolab’s allegations of harm are entirely

                                  18   conclusory and are based on Arminlabs’s alleged “interfere[nce] with Infectolab’s relationships

                                  19   with potential customers.” Dkt. No. 20 ¶ 43. Such allegations are insufficient. See Silicon

                                  20   Knights, Inc. v. Crystal Dynamics, Inc., 983 F. Supp. 1303, 1312 (N.D. Cal. 1997) (“Even if

                                  21   interference with potential customers is a legitimate basis for tortious interference with economic

                                  22   relations, the complaint alleges only conclusory statements and no facts in support of its

                                  23   contention that it lost potential customers.”). While the FAC also alleges that ArminLabs “has

                                  24   unlawfully captured a share of the market that should belong to Infectolab” (Dkt. No. 20 ¶ 43),

                                  25   other allegations indicate that any purported lost customers or market share do not necessarily

                                  26   belong to Infectolab. See Dkt. No. 20 ¶ 39 (“Upon information and belief, at least some of those

                                  27   consumers would not have purchased Defendant’s services, and would have instead purchased

                                  28   services from Plaintiffs Infectolab and IGeneX, but for Defendant’s misconduct.”).
                                                                                         10
                                         Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 11 of 12




                                   1           For these reasons, ArminLabs’s motion to dismiss Infectolab’s claim for intentional

                                   2   interference with prospective economic advantage is granted.

                                   3           C.      Tortious Interference with Contract
                                   4           To state a claim for tortious interference with contractual relations, Infectolab must plead

                                   5   facts demonstrating (1) a valid contract between plaintiff and a third party; (2) ArminLabs’s

                                   6   knowledge of this contract; (3) ArminLabs’s intentional acts designed to induce a breach or

                                   7   disruption of the contractual relationship; (4) actual breach or disruption of the contractual

                                   8   relationship; and (5) resulting damage. AlterG, Inc., 388 F. Supp. 3d at 1149. The tort of

                                   9   intentional interference with contract is closely related to the tort of intentional interference with

                                  10   prospective economic advantage, and the two causes of action share many of the same elements.

                                  11   Transcription Commc’ns Corp., 2009 WL 666943 at *8; see also Robi v. Five Platters, Inc., 918

                                  12   F.3d 1439, 1442 n.4 (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13           For the same reasons discussed above, while Infectolab has pled the existence of a contract

                                  14   with AID, it has otherwise failed to plead sufficient facts plausibly supporting the remaining

                                  15   elements required for the tort of interference with that contractual relationship. ArminLabs’s

                                  16   motion to dismiss this claim is granted.

                                  17           D.      Leave to Amend
                                  18           Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                  19   given when justice so requires,” because “the court must remain guided by the underlying purpose

                                  20   of Rule 15 . . . to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  21   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  22   marks omitted). “The decision of whether to grant leave to amend nevertheless remains within the

                                  23   discretion of the district court,” which may deny leave to amend if allowing amendment would

                                  24   unduly prejudice the opposing party, cause undue delay, or be futile, or if the party seeking

                                  25   amendment has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

                                  26   Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                  27           At oral argument, Infectolab indicated that there are additional facts it can allege to clarify

                                  28   the deficiencies addressed in this order, including with respect to the harm Infectolab reportedly
                                                                                          11
                                         Case 5:20-cv-03318-VKD Document 43 Filed 01/28/21 Page 12 of 12




                                   1   has suffered as a result of ArminLabs’s conduct. Because the Court cannot rule out the possibility

                                   2   that the FAC’s allegations may be clarified on amendment, Infectolab is given leave to amend.

                                   3   IV.    CONCLUSION
                                   4          Based on the foregoing, ArminLabs’s Rule 12(b)(6) motion is granted as follows:

                                   5   Infectolab’s claim for negligent interference with prospective economic advantage is dismissed

                                   6   without leave to amend. Infectolab’s claims for intentional interference with prospective

                                   7   economic advantage and tortious interference with contract are dismissed with leave to amend. If

                                   8   Infectolab chooses to amend these two claims, its Second Amended Complaint must be filed by

                                   9   February 11, 2021.

                                  10          IT IS SO ORDERED.

                                  11   Dated: January 28, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   VIRGINIA K. DEMARCHI
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
